                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

BENJAMIN JAMES HOWARD,                             §
                                                   §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §   CIVIL ACTION NO. 6:18-CV-00010-TH
                                                   §
NANCY A. BERRYHILL, ACTING                         §
COMMISSIONER, SOCIAL SECURITY                      §
ADMINISTRATION,                                    §
                                                   §
               Defendant.                          §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On June 25, 2019, the Magistrate Judge issued

his Report and Recommendation (Doc. No. 17), recommending that the ALJ’s decision be

affirmed and that this action be dismissed with prejudice. Plaintiff has filed Objections (Doc. No.

18) to the Report and Recommendation. Therefore, the Court reviews the objected-to portions of

the Report and Recommendation de novo.

       Plaintiff objects on two grounds: (1) the Magistrate Judge incorrectly recommended that

the ALJ properly evaluated Listing 12.05; and (2) the Magistrate Judge incorrectly recommended

that the ALJ properly evaluated Plaintiff’s non-adherence to his medication regimen. With

respect to the first ground, Plaintiff argues that the Magistrate Judge cited the incorrect version of

Listing 12.05 and that the ALJ failed to consider contradictory evidence in the record when

determining whether Plaintiff met Listing 12.05. In his Report, the Magistrate Judge cites the

current version of Listing 12.05. (Doc. No. 17, at 8–9.) The ALJ issued her decision on January



                                                  1
30, 2017. At the time of the ALJ’s decision, a prior version of Listing 12.05 was in effect. While

a different version of Listing 12.05 was in effect at the time of the ALJ’s decision, the ALJ

nonetheless supported her analysis of Listing 12.05 with substantial evidence. As the Magistrate

Judge noted, the ALJ gave weight to the Plaintiff’s school records, which ruled out intellectual

disability and instead found Plaintiff has borderline intellectual functioning. (Doc. No. 17, at 9.)

The school examiner found that Plaintiff had a full scale IQ of 73. Tr. at 326. Indeed, the record

contains other evaluations of Plaintiff’s cognitive abilities. The ALJ, however, considered these

evaluations and decided to give weight to the school evaluation. Tr. at 13. As the Magistrate

Judge addressed, the ALJ may assign different weight to medical evidence the ALJ reviews. The

version of Listing 12.05 in effect at the time of the ALJ’s decision requires a full scale IQ of 70

or below or “[m]ental incapacity evidenced by dependence upon others for personal needs (e.g.,

toileting, eating, dressing, or bathing) and inability to follow directions, such that the use of

standardized measures of intellectual functioning is precluded.” 20 C.F.R. pt. 404, subpt. P, app.

1 § 12.05. Accordingly, the ALJ’s determination that Plaintiff did not meet the limitations of

Listing 12.05 is supported by substantial evidence and the Magistrate Judge’s finding is correct.

       With respect to Plaintiff’s second ground, Plaintiff argues that the ALJ failed consider

Dr. Dopson and Dr. Fries’s opinions with respect to Plaintiff’s adherence to his medication

regimen. After de novo review, the Court finds the Magistrate Judge’s finding to be correct that

the ALJ’s determination regarding Plaintiff’s adherence to his medication regimen is supported

by substantial evidence.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report be ADOPTED

and that the ALJ’s decision be AFFIRMED and that this action be DISMISSED WITH

PREJUDICE.




                                                 2
SIGNED this the 1 day of August, 2019.




                           ____________________________
                           Thad Heartfield
                           United States District Judge




                                   3
